Title: To George Washington from Benjamin Fendall, 10 August 1799
From: Fendall, Benjamin
To: Washington, George

 

Dr Sir
Cedar-Hill [Charles County, Md.] Augt 10th [17]99

Within this Day, or two, I found myself, so much relieved, from my long continued, & painful illness, though I use my left arm, with some difficulty, as to be enabled, to finish Mrs Washingtons Teeth, and you’ll receive them, safe, I hope, by my Servant. They are—as nearly as I can now, recollect—like the old ones—As there are so many ways, to make, & shape Teeth—’twou’d be almost impossible, to make ’em, exactly alike—after some time, without having the old ones present. The Model I took, has, also, by accident, sustain’d some injury. I am extremely sorry, indeed, yr Lady has been obliged to wait so long—owing to my long absence from home and my Illness, after I had arriv’d at Cedar-Hill. I wish you, & Mrs Washington, to have every conviction within yourselves, I ever will, with promptitude, and with pleasure, serve you both when ever you may choose to Command me—if in my power, and I fondly flatter myself, youll both deem my excuse to be sufficiently admissible—at this Time. Please to present my most Respectful Compts to Mrs Washington, & believe me, Dr Sir Yrs, with due respect,

B: Fendall

